DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 5-11 and 16-25 in the reply filed on 07/26/2022 is acknowledged. Accordingly, claims 5-11 and 16-25 are examined.

Claim analysis-35 USC § 101
Claim 23 recites a computer program product which comprises “a computer readable storage medium”. In paragraph 0056 of the instant Specification, the applicant states that “a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”. Therefore, the “computer readable storage medium” recited in claim 23 is considered non-transitory. Claims 23-25 are not rejected under 35 USC 101. It is suggested that “a computer readable storage medium” in claim 23 be replaced with “a non-transitory computer readable storage medium”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5, 16 and 23 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Patel (US 2022/0231981 A1).
Consider claims 5, 16 and 23:
Patel discloses a method for alerting a user to an erroneous prediction of a machine learning base model (see Fig. 3 and paragraph 0046, where Patel describes a flow diagram of a method; see paragraph 0023, where Patel describes that the method is implemented as a machine learning algorithm executed by a processor 102; see Fig. 2 and paragraphs 0016-0019, where Patel describes that the processor 102 executes instructions stored in memory 110 which is a non-transitory computer readable medium), the method comprising: 
running the machine learning base model on a first input dataset to generate a pair of baseline predictions by the machine learning base model (see Fig. 3 and paragraph 0048, where Patel describes a processor 102 that previously receives a number of notifications having predetermined characteristic at block 304; see paragraph 0023, where Patel describes that the processor 102 is running a machine learning algorithm; see paragraph 0035, where Patel describes that the processor 102 generates a pair of importance scores, i.e., a local importance score and a global importance score, to be used as predictions of the importance of the received notifications) and 
to determine a local-level importance of a first explainable feature of the machine learning base model to a prediction class of the machine learning base model (see paragraph 0035, where Patel describes that the processor 102 generates a local importance score);
determining a global-level importance of the first explainable feature of the machine learning base model to the machine learning base model based on the local-level importance of the first explainable feature of the machine learning base model (see paragraph 0035, where Patel describes that the processor 102 generates a global importance score; see paragraph 0030, where Patel describes that the global importance score and the local importance score may have the same scale);
running the machine learning base model on a second input dataset to generate a new prediction by the machine learning base model (see Fig. 3 and paragraph 0047, where Patel describes that the processor 102 receives a new notification having the predetermined characteristic at block 302); 
determining an erroneousness designation for the new prediction based on the local-level importance of the first explainable feature of the machine learning base model and the global-level importance of the first explainable feature of the machine learning base model (see Fig. 3 and paragraph 0049, where Patel describes that the processor 102 determines a weighted importance score for the new notification at block 306, the weighted importance score is determined based on the local importance score and the global importance score of the previously received notification; see paragraph 0036, where Patel describes that the weighted importance score may indicate eliminated influence); and 
communicating the new prediction and an indication of the erroneousness designation for the new prediction for presentation to the user (see paragraph 0046, where Patel describes that the newly received notification is output based on the weighted importance score).

Allowable Subject Matter
Claims 6-11, 17-22, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631